

116 HR 7389 IH: Freedom to Move Act 
U.S. House of Representatives
2020-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7389IN THE HOUSE OF REPRESENTATIVESJune 26, 2020Ms. Pressley introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to carry out a grant program to support efforts to provide fare-free transit service, and for other purposes.1.Short titleThis Act may be cited as the Freedom to Move Act .2.PurposeThe purposes of this Act are—(1)to invest in State, county, and local municipalities efforts to provide fare-free public transportation; and(2)to support State, county, and local municipalities in improving and expanding access to safe, accessible, and reliable mass transit systems in order to improve the livability of communities.3.Findings Congress finds the following:(1)Increasing access to safe, reliable, and affordable public transit systems, including buses, light rail, and subways can help increase community livability and mobility to critical services such as education, jobs, and healthcare.(2)The cost of transit fares can act as a challenging economic barrier for low-income individuals and families who are most likely to rely on public transportation to access critical services and must spend larger parts of their household budget on transportation services. Removing economic barriers to safe, reliable, and affordable public transit, can help to increase social and economic mobility by increasing access to education, training, and employment.(3)Individuals with disabilities are twice as likely as those without disabilities to have inadequate access to safe, affordable, and reliable transportation. Reports have found that of the nearly 2 million people with disabilities who are unable to leave their homes, nearly 30 percent is due to lack of adequate transportation.(4)As the senior population continues to grow, an increasing number of elderly adults depend on public transit to access medical care and other vital services. Additionally, the percentage of 13 to 34-year-olds without a driver’s license continues to grow. Taken together, these trends show the unprecedented urgency of investing in and improving our public transit systems.(5)According to the Department of Transportation, transportation accounts for 29 percent of greenhouse gas emissions in the United States. Public transportation, however, produces significantly lower greenhouse gas emissions per passenger mile than by private vehicles. Increasing public transit ridership and moving more people to and from critical services with fewer vehicles on the road can reduce greenhouse gas emissions.(6)Eliminating transit fares and significantly reducing economic barriers to public transit will help to reduce the need for fare evasion policies that disproportionately criminalize low-income individuals and people of color.4.Grants to support fare-free transit(a)In generalNot later than 360 days after the date of enactment of this Act, the Secretary shall award grants (which shall be known as Freedom to Move Grants) to eligible entities, on a competitive basis, to cover the lost fare revenue for fare-free public transportation and improve public transportation.(b)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including, at a minimum, the following:(1)A description of how the eligible entity plans to implement fare free transit access.(2)A description of how the entity will work to expand and improve bus service, which may include—(A)a bus network redesign; (B)how such redesign will prioritize consistent and reliable service for low-income and historically underserved communities;(C)how such redesign will prioritize con­nec­tiv­i­ty to critical services and improve community livability; and(D)how the eligible entity will meaningfully consult with community, community leaders, local stakeholders and advocates, including transit advocates and disability advocates, local education agencies and institutions of higher education, community developers, labor unions, public housing agencies and workforce development boards, while facilitating such redesign.(3)A description of how the eligible entity will meaningfully partner and collaborate with community, community leaders, local stakeholders and advocates, including transit advocates and disability advocates, local education agencies and institutions of higher education, community developers, labor unions, public housing agencies and workforce development boards to support outreach efforts to increase awareness of fare-free bus and transit programs.(4)A description of the eligible entity’s equity evaluation examining any transit and mobility gaps within the current transit system and how the eligible entity plans to significantly improve these gaps, including—(A)the average commute times for driver commuters and non-driver commuters;(B)public transit ridership rates dis­ag­gre­gat­ed by mode of transportation and demographic group (youth (including youth involved in the foster care system), seniors, individuals with disabilities, and low-income status); and(C)average length of bus routes and average delay times. (5)A description of the eligible entity’s current fare evasion enforcement policies, including—(A)the cost of the fine and whether the infraction is considered a civil offense or a criminal offense punishable by imprisonment;(B)the number of individuals charged with violating a fare evasion policy, disaggregated by age, race, gender, and disability status; and(C)how the eligible entity plans to eliminate fare evasion policies and end the criminalization of individuals evading fares.(6)An estimate of additional costs as a result of increased ridership, including—(A)fuel;(B)personnel;(C)maintenance; and(D)other operational costs.(7)Information and statistics on assaults on transit employees and a description of trainings and policies to protect employees, which may include de-escalation training.(c)DurationGrants awarded under this section shall be for a 5-year period.(d)Selection of eligible entitiesIn carrying out the program under this section, the Secretary shall award grants to eligible entities located in both rural and urbanized areas. (e)Uses of fundsAn eligible entity that receives a grant under this section shall use such grant to support—(1)implementing a fare-free transit program; and(2)efforts to improve public transportation, particularly in underserved communities, including costs associated with efforts to provide more safe, frequent, and reliable bus service, including—(A)bus stop safety and accessibility improvements;(B)pedestrian and bike shelters;(C)signage;(D)painted bus lanes;(E)signal priority systems; (F)street redesign; (G)operational costs to meet demands of increased ridership, including hiring and training of personnel; and(H)conducting a bus network redesign. (f)DefinitionsIn this section:(1)Eligible entitiesIn this section, the term eligible entity means—(A)a State, county, local municipality;(B)a transit agency;(C)a private nonprofit organization engaged in public transportation in rural areas; or(D)a partnership between entities described in subparagraphs (A) through (D).(2)Underserved communityThe term underserved community means—(A)a community not served by existing bus routes or infrequent service; and (B)a community located in an area within a census tract that is identified as—(i)a low-income community; and(ii)a community of color.(3)Low-income individualsThe term low-income individuals means an individual whose family income is at or below 150 percent of the poverty line (as that term is defined in section 673(2) of the Community Service Block Grant Act (42 U.S.C. 9902(2)), including any revision required by that section) for a family of the size involved.(4)Foster care youthThe term foster care youth—(A)means children and youth whose care and placement are the responsibility of the State or Tribal agency that administers a State or Tribal plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq. and 670 et seq.), without regard to whether foster care maintenance payments are made under section 472 of such Act (42 U.S.C. 672) on behalf of such children and youth; and(B)includes individuals who were age 13 or older when their care and placement were the responsibility of a State or Tribal agency that administered a State or Tribal plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq. and 670 et seq.) and who are no longer under the care and responsibility of such a State or Tribal agency, without regard to any such individual’s subsequent adoption, guardianship arrangement, or other form of permanency outcome.(5)Public transportationThe term public transportation—(A)means regular, continuing shared-ride surface transportation services that are open to the general public or open to a segment of the general public defined by age, disability, or low income; and(B)does not include—(i)intercity passenger rail transportation provided by the entity described in chapter 243 of title 49, United States Code, (or a successor to such entity);(ii)intercity bus service;(iii)charter bus service;(iv)school bus service; (v)sightseeing service;(vi)courtesy shuttle service for patrons of one or more specific establishments; or(vii)intra-terminal or intra-facility shuttle services. (g)Report(1)In generalNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall collect data from eligible entities receiving a grant under this section on the progress of meeting the targets described in the application of such entity.(2)RequirementsThe report required under paragraph (1) shall—(A)collect data on demographics of communities served under this Act, disaggregated and cross-tabulated by—(i)race(ii)ethnicity;(iii)sex; and(iv)household median income; and(B)progress towards significantly closing transit equity gaps as described in subsection (b)(4).(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000,000 for each of fiscal years 2021 through 2025.